                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

DOUGLAS E. MITCHELL,                                 §
  Plaintiff,                                         §    Case No. 6:19-CV-5-JDK-JDL
                                                     §
v.                                                   §
                                                     §
S. PETTY, et al.,                                    §
   Defendants.                                       §

             ORDER ADOPTING REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE
          AND DENYING PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF

       Plaintiff Douglas Mitchell filed this civil rights lawsuit under 42 U.S.C. § 1983

complaining of alleged deprivations of his constitutional rights. Docket No. 1. This Court ordered

that the matter be referred to the United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)

and (3) and the Amended Order for the Adoption of Local Rules for the Assignment of Duties to

United States Magistrate Judges. Docket No. 2.

       Mitchell later filed a motion asking to be transferred to safekeeping. Docket No. 7. The

Magistrate Judge properly construed the motion as a request for injunctive relief and issued a

Report recommending that the motion be denied. Docket No. 10. The Magistrate Judge concluded

that Mitchell offered nothing to suggest a substantial likelihood of success on the merits of his

claims nor that he faced a substantial threat of irreparable injury. Id. In addition, the Magistrate

Judge stated that Mitchell failed to show that his requested injunction would not disserve the public

interest. See Robinson v. Hunt County, Texas, 921 F.3d 440, 451 (5th Cir. 2019) (setting out the

elements for preliminary injunctive relief).

       Mitchell received a copy of this Report on or before May 23, 2019, but filed no objections.

See Docket No. 11.

                                                 1
       Upon reviewing the pleadings in this cause and the Report of the Magistrate Judge, the

Court has determined that the Report of the Magistrate Judge is correct. See United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989) (holding that in cases in

which no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly

erroneous, abuse of discretion and contrary to law”); see also Douglass v. United Services

Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). It is accordingly:

       ORDERED that the Report of the Magistrate Judge (Docket No. 10) is ADOPTED as the

opinion of the District Court. It is further

       ORDERED that the Plaintiff’s motion for transfer to safekeeping, construed as a motion

for injunctive relief (Docket No. 7), is DENIED.

        So ORDERED and SIGNED this 18th day of June, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                2
